819 F.2d 677
125 L.R.R.M. (BNA) 2629, 106 Lab.Cas.  P 12,397
NATIONAL LABOR RELATIONS BOARD, Petitioner,v.NEWTOWN CORPORATION, Respondent.
No. 86-5911.
United States Court of Appeals,Sixth Circuit.
Argued May 4, 1987.Decided June 3, 1987.

Elliott Moore, Deputy Associate Gen. Counsel, N.L.R.B., Washington, D.C., Marc B. Seidman (argued), Linda Dreeben, Emil C. Farkas, Director, Region 9, N.L.R.B., Cincinnati, Ohio, for petitioner.
Robert Houlihan (argued), Stoll, Keenon and Park, Lexington, Ky., for respondent.
Before LIVELY, Chief Judge, and ENGEL and KRUPANSKY, Circuit Judges.
PER CURIAM.


1
This case is before us upon the application of the National Labor Relations Board, pursuant to 29 U.S.C. Sec. 160(e), to enforce its order issued on July 16, 1986, and reported at 280 N.L.R.B. No. 38, against Newtown Corporation.  The Board ordered Newtown to sign a collective-bargaining agreement that had been reached on July 17, 1984.


2
Newtown argues that it was not obligated to execute the contract because the union determined to submit the company's proposed contract to a vote of its membership and a majority failed to ratify it.  Although its membership was evenly split 5-5 on the question of ratification, the union leadership informed the company that it accepted the agreement and requested that the company execute it.  We believe that our decision in Houchens Market of Elizabethtown, Inc. v. NLRB, 375 F.2d 208 (6th Cir.1967), fully supports the Board's position that the company could not take advantage of the tie vote to disavow the contract.


3
While respondent also argues that the agreement failed to resolve mandatory terms relating to the commencement date of the contract, the company did not raise this issue before the Board and therefore we may not consider it in this review.   Garment Workers' v. Quality Mfg. Co., 420 U.S. 276, 281 n. 3, 95 S.Ct. 972, 975 n. 3, 43 L.Ed.2d 189 (1975);  NLRB v. Allied Prods.  Corp., 548 F.2d 644, 653-54 (6th Cir.1977).


4
We therefore ENFORCE the Board's order in full.